11th Court of Appeals
Eastland, Texas
Opinion
 
Rene Julio Hernandez
            Appellant
Vs.                  Nos. 11-03-00015-CR & 11-03-00016-CR – Appeals from Dallas County
State of Texas
            Appellee
 
            Rene Julio Hernandez has filed in this court motions to withdraw his appeals.  The motions
are granted, and the appeals are dismissed.
 
                                                                                    PER CURIAM
 
April 22, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.